Citation Nr: 0325775	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  95-12 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from January 1940 to June 
1945, July 1948 to February 1954, and August 1954 to July 
1963.  He died December [redacted], 1984.  An April 1985 rating 
decision granted a claim filed by appellant, the veteran's 
widow, for service connection for the cause of the veteran's 
death.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Atlanta, Georgia, Regional Office (RO), which denied 
appellant's claim filed in July 1993 for additional 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1311(a)(2), on the basis that the veteran had 
not been in receipt of compensation for service-connected 
disability rated as totally disabling for a continuous period 
of at least eight years prior to his death.  A January 1996 
RO hearing was held.  Jurisdiction over the case was 
subsequently transferred to the Montgomery, Alabama, Regional 
Office.  An October 1996 Travel Board hearing was held before 
the undersigned Board Member at the Montgomery RO.  

In October 1997, the Board remanded the case to the 
Montgomery, Alabama, Regional Office for additional 
evidentiary development.  Jurisdiction over the case was 
subsequently transferred back to the Atlanta, Georgia, RO.  
In a written response to a September 2001 hearing 
clarification letter from the Board's administrative staff, 
appellant's then attorney indicated that appellant did not 
want another hearing.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)), became law.  

In November 2001, the Board remanded the case to the RO for 
additional procedural development primarily for consideration 
of recently enacted law and judicial precedents.  In April 
2003, appellant appointed a service organization as her 
representative; and an informal hearing presentation from her 
representative was received the following month.  The case is 
now ready for the Board's final determination.  


FINDINGS OF FACT

1.  The veteran died December [redacted], 1984.  By an April 1985 
rating decision, service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
were granted to appellant, the veteran's surviving spouse.  

2.  As of December [redacted], 1976 (eight years prior to death), the 
disabilities for which service connection was in effect as 
granted by VA rating decisions were as follows:  Right 
patella osteoarthritis, which had been rated as 10 percent; 
and right urethral calculus, left renal stone, malaria, a 
gunshot wound scar of the right anterior thigh, and 
hemorrhoids, which had all been rated as noncompensable.  

3.  The veteran's initial claim for service connection for 
cardiovascular disease was filed with VA in October 1963.  

4.  Since definite cardiovascular disease was not clinically 
documented by the service medical records and 
arteriosclerotic heart disease with ischemia and hypertension 
were initially medically confirmed and diagnosed years after 
service, beyond the one-year post-service presumptive period, 
hypothetical entitlement to service connection for 
cardiovascular disease would not have been warranted as of 
December [redacted], 1976 (eight years prior to death), particularly 
since no medical evidence or opinion of record prior to that 
date related the veteran's cardiovascular disease to service 
or proximate thereto.  

5.  The unappealed March 1964 rating decision (as confirmed 
by May 1971 and November 1975 rating decisions), to the 
extent it denied service connection for cardiovascular 
disease, was consistent with the competent evidence then of 
record and the applicable statutory and regulatory provisions 
in effect at that time.  It was a reasonable exercise of 
rating judgment, particularly since a January 1964 VA 
examination clearly diagnosed no heart disease and no medical 
evidence or opinion of record at the time of said rating 
decision and confirmed rating decisions related the veteran's 
cardiovascular disease to service or proximate thereto.  

6.  The unappealed May 1981 rating decision which, in part, 
granted service connection for hypertension with cardiac 
ischemia and assigned an effective date of February 11, 1980, 
date of reopened claim, was consistent with the competent 
evidence then of record and the applicable statutory and 
regulatory provisions in effect at that time.  

7.  The unappealed March 1983 rating decision, which assigned 
a July 11, 1982 effective date for a total schedular rating 
for the service-connected cardiovascular disease, was 
consistent with the competent evidence then of record and the 
applicable statutory and regulatory provisions in effect at 
that time.  

8.  Alternatively, assuming that the veteran's cardiovascular 
disease as of December [redacted], 1976 (eight years prior to death) 
was hypothetically entitled to service connection, since the 
clinical evidence did not indicate that the cardiovascular 
disease was manifested by diastolic blood pressure readings 
of predominantly 100 or greater, definite enlargement of the 
heart, moderate dyspnea on exertion, an irregular heart rate, 
acute coronary occlusion, authenticated myocardial 
insufficiency, repeated anginal attacks, confirmed congestive 
heart failure, or objective evidence that more than light 
manual labor was precluded by cardiovascular disease, it was 
not as likely as not that his cardiovascular disability would 
hypothetically have warranted a compensable rating as of 
December [redacted], 1976.  

9.  The veteran's initial claim for service connection for 
kidney stones was filed with VA in October 1963.  

10.  Since the clinical evidence did not indicate that the 
veteran's service-connected nephroliasis as of December [redacted], 
1976 (eight years prior to death) was manifested by staghorn 
or multiple stones filling the pelvis of a kidney, occasional 
or frequent attacks of renal colic, catheter drainage 
required, renal infection, or greatly impaired renal 
function, it was not as likely as not that his kidney stone 
disability would hypothetically have warranted a compensable 
rating as of December [redacted], 1976.  

11.  The veteran's initial claim for service connection for a 
right knee disability was filed with VA in October 1963.  

12.  Since the clinical evidence did not indicate that the 
veteran's service-connected right knee disability as of 
December [redacted], 1976 (eight years prior to death) was manifested 
by gait dysfunction, appreciable restricted motion, or more 
than slight impairment and no serious knee pain, pathology, 
or functional loss was shown, it was not as likely as not 
that his right knee disability would hypothetically have 
warranted an evaluation in excess of 10 percent as of 
December [redacted], 1976.

13.  The veteran's initial claim for service connection for 
malaria was filed with VA in July 1945.  

14.  Since the clinical evidence did not indicate that the 
veteran's service-connected malaria as of December [redacted], 1976 
(eight years prior to death) was manifested by objectively 
identifiable residuals, it was not as likely as not that said 
disability would hypothetically have warranted a compensable 
evaluation as of December [redacted], 1976.  

15.  The veteran's initial claim for service connection for a 
gunshot wound scar of the right anterior thigh was filed with 
VA in July 1945.  

16.  Since the clinical evidence did not indicate that the 
veteran's service-connected gunshot wound scar of the right 
anterior thigh as of December [redacted], 1976 (eight years prior to 
death) was manifested by an objectively symptomatic scar or 
other identifiable residuals, it was not as likely as not 
that said disability would hypothetically have warranted a 
compensable evaluation as of December [redacted], 1976.  

17.  The veteran's initial claim for service connection for a 
hemorrhoidal disability was filed with VA apparently in 1963.  

18.  Since the clinical evidence did not indicate that the 
veteran's service-connected hemorrhoidal disability as of 
December [redacted], 1976 (eight years prior to death) was manifested 
by large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences 
or hemorrhoids with persistent bleeding and secondary anemia 
or with fissures, it was not as likely as not that said 
disability would hypothetically have warranted a compensable 
evaluation as of December [redacted], 1976.  

19.  The veteran's initial claim for service connection for 
rheumatism was filed with VA in July 1945.  

20.  Since "rheumatism" or arthritis (other than the 
service-connected right patella osteoarthritis) was not 
clinically shown during service or within the one-year post 
service presumptive period and there was no medical evidence 
or opinion of record in the veteran's claims file or VA 
custody prior to the veteran's death relating any such 
"rheumatism" or arthritis to service or the service-
connected disabilities, it is not as likely as not that as of 
December [redacted], 1976 (eight years prior to his death), 
hypothetical entitlement to service connection for rheumatism 
was warranted.  

21.  The veteran's initial claim for service connection for 
an eye disability was filed with VA in June/July 1974.  

22.  Since cataracts were not shown in service or proximate 
thereto, hypothetical entitlement to service connection for 
said eye disability would not have been warranted, 
particularly since no medical evidence or opinion of record 
related said eye disability to service.  

23.  Since macular degeneration was clinically documented by 
the service medical records and macular degeneration of the 
right, not left, eye was initially medically confirmed and 
diagnosed after service, it is as likely as not that 
hypothetical entitlement to service connection for right eye 
macular degeneration would have been warranted.  

24.  A 30 percent hypothetical evaluation, but no more, would 
have been warranted under Diagnostic Code 6070, since there 
was light perception only in the hypothetically service-
connected right eye and central visual acuity of the non-
service-connected other eye was 20/40 or better.  

25.  The veteran's initial claim for service connection for 
defective hearing and an inner ear infection (otitis media) 
was filed with VA in June/July 1974.  

26.  Since as of December [redacted], 1976, a chronic ear disorder was 
not clinically shown and any defective hearing disability was 
not clinically shown during service or proximate to service, 
and there was no medical evidence or opinion of record in the 
veteran's claims file or VA custody prior to the veteran's 
death relating any such disability to service or the service-
connected disabilities, it is not as likely as not that 
hypothetical entitlement to service connection for any ear 
disorder or defective hearing disability was warranted as of 
December [redacted], 1976.  

27.  The veteran's initial claim for service connection for 
hepatitis, liver cirrhosis, residuals of intestinal bypass 
surgery, and anemia was filed with VA in July 1974.  

28.  Since any hepatitis, liver cirrhosis, residuals of 
intestinal bypass surgery, and anemia were not clinically 
shown during service or proximate to service, and there was 
no medical evidence or opinion of record in the veteran's 
claims file or VA custody prior to the veteran's death 
relating any such disability to service or the service-
connected disabilities, it is not as likely as not that 
hypothetical entitlement to service connection for any 
hepatitis, liver cirrhosis, residuals of intestinal bypass 
surgery, and anemia was warranted as of December [redacted], 1976.  

29.  The veteran had a high school equivalency degree.  

30.  The veteran had occupational experience as a security 
guard.

31.  The veteran reportedly had not been gainfully employed 
since February 1973.  

32.  As of December [redacted], 1976 (eight years prior to death), the 
disabilities for which hypothetical service connection could 
have been warranted were cardiovascular disease and a 
disability of the right eye; and the hypothetical evaluations 
for the hypothetically service-connected cardiovascular 
disease and a disability of the right eye would have been 
noncompensable and 30 percent, respectively.  

33.  As of December [redacted], 1976 (eight years prior to death), the 
combined rating for the rated service-connected right patella 
osteoarthritis, right urethral calculus, left renal stone, 
malaria, a gunshot wound scar of the right anterior thigh, 
and hemorrhoids and hypothetically service-connected 
cardiovascular disease and a disability of the right eye 
would have been computed as 40 percent.  

34.  As of December [redacted], 1976 (eight years prior to death), the 
veteran's rated service-connected and hypothetically service-
connected disabilities were not of sufficient severity as 
would prevent him from engaging in some form of substantially 
gainful employment, such as of a relatively sedentary, 
nonstrenuous, and nonhazardous nature, consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The unappealed March 1964 rating decision and subsequent 
confirmed rating decisions which, in part, denied service 
connection for hypertension; the unappealed May 1981 rating 
decision which, in part, granted service connection for 
hypertension with cardiac ischemia and assigned an effective 
date of February 11, 1980; and the unappealed March 1983 
rating decision which increased an evaluation for 
hypertensive/arteriosclerotic heart disease with congestive 
heart failure from 30 percent to 100 percent and assigned an 
effective date of July 11, 1982, were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 4005 (West 1964-1983); 
38 C.F.R. §3.105(a) (1964-1983).

2.  The criteria for additional dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2) have not 
been met.  38 U.S.C.A. §§ 1311(a)(2), 5107 (West. 2002); 38 
C.F.R. § 3.5(e) (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November [redacted], 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 2[redacted], 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.15[redacted], and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West 2002); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November [redacted], 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The claims 
folders contain numerous clinical records pertaining to the 
severity of the veteran's disabilities and their effect on 
employability prior to his death, and there is no indication 
that any other such records exist for the pertinent period in 
question.  Additionally, appellant was issued a Statement of 
the Case and Supplemental Statements of the Case, which 
included relevant statutory and regulatory provisions 
concerning the appellate issue and a detailed explanation of 
the rationale for said rating decision's denial of the case.  
Furthermore, appellant's then attorney and current service 
organization representative have presented substantive 
arguments on the merits of the appellate issue.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support the claim at 
issue.  The Board's remand and a January 2002 RO letter 
specifically advised appellant as to which party could or 
should obtain which evidence in proving entitlement to the 
issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the appellate 
issue.  


Applicable Laws and Regulations and Other Procedural Matters

Dependency and indemnity compensation shall be paid to a 
surviving spouse at a specified monthly rate.  The rate shall 
be increased by a certain sum in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive (or but for the receipt of retired pay or 
retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 3.5(e).  

In Hix v. West, 12 Vet. App. 138 (1999), aff'd sub nom. Hix 
v. Gober, 225 F.3d. 1377 (Fed. Cir. 2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 
claimants may establish entitlement to enhanced dependency 
and indemnity compensation under § 1311(a)(2) by showing that 
the veteran was "hypothetically" entitled to receive a 
total rating for the eight-year period preceding death.  The 
Court explained that hypothetical entitlement existed when 
the evidence in the veteran's claims file or VA custody prior 
to the veteran's death established that the veteran was 
entitled to have received a total disability rating for the 
specified period preceding death.  Id.  In Hix v. Gober, 225 
F.3d 1377 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the "entitled to receive" provision of 38 U.S.C.A. 
§ 1311(a)(2) requires de novo review of the entire record 
without regard to prior rating decisions entered during the 
life of the veteran.  The Federal Circuit also held that 38 
C.F.R. § 20.1106 (2000) provides that, with the exception of 
38 U.S.C.A. § 1318 claims and certain issues not applicable 
in the instant case, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  

In its ruling, the Federal Circuit affirmed the lower court's 
decision and stated that the "entitled to receive" 
provision of 38 U.S.C.A. § 1311 (a)(2) required de novo 
determination of the veteran's disability upon the entirety 
of the record, including new evidence presented by the 
surviving spouse.  See Hix v. Gober, 225 F.3d at 1380.  
However, the Office of the VA General Counsel subsequently 
issued a precedential opinion that stated that the Federal 
Circuit's statement regarding "new evidence presented by the 
surviving spouse" was dicta and therefore did not require VA 
to accept evidence submitted after a veteran's death that is 
offered to establish entitlement to § 1311(a)(2) benefits.  
See VAOPGCPREC 9-00 (Dec. 8, 2000).  Therefore, in light of 
recent judicial precedents and binding VA General Counsel 
precedential opinion, the Board will decide appellant's claim 
for § 1311(a)(2) benefits based on a de novo review of the 
record as it existed in the veteran's claims file or VA 
custody prior to the veteran's death.  It should specifically 
be pointed out that the Board will not decide the case based 
on certain private physicians' Certifications of Total and 
Permanent Disability apparently dated in February 1975 (or 
April 1973) and March 1977, since these private medical 
records were initially received by VA in the mid-1990's or 
later, many years after the veteran's death (and thus were 
not in VA custody prior to his death).  Alternatively, even 
assuming for sake of argument that such records may be 
considered, they are not material since they do not indicate 
that the veteran was totally disabled or unemployable on 
account of rated service-connected or hypothetically service-
connected disability or disabilities (versus non-service-
connected disabilities).  

VA subsequently amended 38 C.F.R. § 20.1106.  See 67 Fed. 
Reg. 16,309-317 (Apr. 5, 2002), effective May 6, 2002.  This 
amendment was for the purpose of complying with the Federal 
Circuit's order in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA), concerning an apparent 
inconsistency between 38 C.F.R. § 3.22 and Section 20.1106.  
This amendment to 38 C.F.R. § 20.1106 provides that, with the 
exception of 38 U.S.C.A. §§ 1311(a)2) and 1318 claims and 
certain issues not applicable in the instant case, issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  In the rule 
amendment's supplementary information cited in the Federal 
Register, it was stated that VA's interpretation of 
38 U.S.C.A. § 1311(a)(2) had been consistent and did not 
encompass "hypothetical" entitlement theories for such 
benefits.  

The requirement that the disability have 
been continuously "rated" totally 
disabling for a specified number of years 
prior to death suggests that Congress 
intended to authorize DIC in cases where 
the veteran had established entitlement 
to a total disability rating for such 
period, as distinguished from cases where 
a veteran theoretically could have 
established entitlement to a total 
disability rating for such period but had 
not done so.  If Congress intended to 
permit DIC in cases where the veteran had 
not obtained a total disability rating, 
there would have been no reason for 
Congress to require that the disability 
have been "rated" totally disabling for 
a "continuous period"....  

The Federal Circuit has recently upheld the VA's amendment to 
38 C.F.R. § 20.1106, to the extent it bars "hypothetical 
entitlement" claims.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 02-
7357, -7390 (Fed. Cir. Jan. 10, 2003) (NOVA II).  

However, in the instant case, the Board will apply the pre-
amendment version of 38 C.F.R. § 20.1106, since appellant's 
§ 1311(a)(2) claim was filed in July 1993 prior to the 
amendment's effective date of May 6, 2002 and the pre-
amendment version would appear more favorable to appellant 
than the amended version of said regulation, for reasons that 
will be apparent below.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so).  

In deciding the appellate issue, the Board will consider 
applicable laws and regulations, including the following:  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease, arthritis, or cirrhosis of the 
liver becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2)(i), 
the effective date of an award of direct service connection 
shall be the day following separation from active service or 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  

Although certain of the citations have been renumbered, these 
aforestated statutory and regulatory provisions have 
substantively remained in effect during the pertinent period 
in question in this case.  

The law grants a period of 1 year from the date of notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 38 
C.F.R. § 3.105(a) (1994), not by statute.  
The regulation states in pertinent part: 
(a) Error. Previous determinations which 
are final and binding, including 
decisions of service connection...will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

To establish a valid clear and unmistakable error claim, an 
appellant must show that "Either the correct facts, as they 
were known at the time, were not before the adjudicator[,] or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  Also, "[i]f a claimant-appellant 
wishes to reasonably raise CUE[,] there must be some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error...that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim of clear and unmistakable error must be "based 
on...the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell, 3 Vet. App. 
at 314.  The pertinent laws and regulations in effect at the 
time of the rating decisions in question have remained 
essentially the same.

The evidentiary record reveals that as of December [redacted], 1976 
(eight years prior to death), the disabilities for which 
service connection was in effect as granted by VA rating 
decisions were as follows:  Right patella osteoarthritis, 
which had been rated as 10 percent; and right urethral 
calculus, left renal stone, malaria, a gunshot wound scar of 
the right anterior thigh, and hemorrhoids, which had all been 
rated as noncompensable.  At the time of the veteran's death, 
the disabilities for which service connection was in effect 
(as granted by VA rating decisions) were as follows:  
Hypertensive and arteriosclerotic heart disease with history 
of congestive heart failure, which had been rated as 30 
percent, effective February 11, 1980 until July 11, 1982, the 
effective date of assignment of an increased rating of 100 
percent; status post left pyelolithotomy with kidney stones, 
which had been rated as 10 percent, effective February 1, 
1982; right patella osteoarthritis, which had been rated as 
10 percent, effective August 1, 1963; recurrent urethral 
stones, which had been rated as 10 percent, effective March 
2, 1982; malaria, which had been rated as noncompensable, 
effective August 1, 1963; a gunshot wound scar of the right 
anterior thigh, which had been rated as noncompensable, 
effective August 1, 1963; and hemorrhoids, which had been 
rated as noncompensable, effective November 10, 1970.  Said 
service-connected disabilities were considered a combined 50 
percent disabling, effective March 2, 1982, and a combined 
100 percent disabling, effective July 11, 1982.  See January 
1984 rating decision sheet.  Thus, the veteran's total 
disability rating that was assigned by VA rating action was 
in effect for a period less than three years prior to his 
December [redacted], 1984 death and did not meet the § 1311(a)(2) 
requirement that a total disability rating be in effect for a 
continuous eight-year period prior to death.  

It is contended, in essence, that the veteran's hypertensive 
disease was totally disabling as of 1973, not the July 11, 
1982 effective date assigned by the RO.  It is argued that as 
of the early 1970's, he was unable to work due to service-
connected disability; that Social Security Administration 
benefits had been awarded as of April 1973; that it was 
clearly and unmistakably erroneous for the RO not to have 
granted a total rating because the veteran was unable to 
engage in gainful employment since February 23, 1973; and 
that the veteran filed a claim for service connection for 
cardiovascular and renal disease in the early 1960's that was 
erroneously denied by the RO.  It is asserted that an earlier 
effective date should have been granted for an award of 
service connection and assignment of a total rating for 
cardiovascular disease.  It is also asserted that the 
service-connected renal calculi disability was totally 
disabling and that liver disease was related to the service-
connected cardiovascular disease.  Appellant's testimony at a 
January 1996 RO hearing and an October 1996 "Travel Board" 
hearing is essentially similar to said contentions.  

It should be pointed out that appellant's argument as to 
there being "clear and unmistakable error" in prior rating 
decisions rendered during the veteran's lifetime appears 
legally inconsequential, since under the aforecited recent 
judicial precedents and VA General Counsel precedential 
opinion, the appellant's § 1311(a)(2) benefits case will be 
decided based on the Board's de novo review of the record as 
it existed in the veteran's claims file or VA custody prior 
to the veteran's death without regard to finality of prior 
rating decisions rendered during his lifetime.  However, in 
deciding "hypothetical" entitlement, the Board will 
necessarily address the concept of "clear and unmistakable 
error" in prior rating decisions rendered during the 
veteran's lifetime, in order for the Board to determine 
whether the veteran should have been entitled to a total 
rating as of December [redacted], 1976 (eight years prior to death) 
for § 1311(a)(2) benefits entitlement purposes regardless of 
whether any final rating decisions were clearly and 
unmistakably erroneous.  

It should also be pointed out that appellant and her then 
attorney have specifically argued that certain rating 
decisions were clearly and unmistakably erroneous 
(specifically a March 1964 rating decision and subsequent 
confirmed rating decisions which, in part, denied service 
connection for hypertension; a May 1981 rating decision 
which, in part, granted service connection for hypertension 
with cardiac ischemia and assigned an effective date of 
February 11, 1980; a June 1981 rating decision which denied a 
total rating based upon individual unemployability; and a 
March 1983 rating decision which increased an evaluation for 
hypertensive/arteriosclerotic heart disease with congestive 
heart failure from 30 percent to 100 percent and assigned an 
effective date of July 11, 1982).  Since the veteran was 
provided timely notification of the March 1964, May 1981, and 
March 1983 rating decisions and did not appeal these adverse 
rating decisions within the specified one-year period, these 
rating decisions are final and may not be reopened, in the 
absence of new and material evidence or clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Thus, the Board will 
address the clear and unmistakable error arguments 
specifically pleaded as they involve these aforementioned 
March 1964, May 1981, and March 1983 final rating decisions, 
which dealt with the denial and ultimate allowance of service 
connection for cardiovascular disease with assignment of an 
effective date.  

With respect to the June 1981 rating decision in question, 
which denied a total rating based upon individual 
unemployability, since the veteran did file a timely 
Substantive Appeal therewith later that June 1981 and the 
appeal was still pending at time of the veteran's death, the 
appeal was extinguished by operation of law.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); and Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  


I.  A Hypothetical Earlier Effective Date for Service 
Connection for Cardiovascular Disease (including the 
questions whether a March 1964 final rating decision, which 
denied service connection for cardiovascular disease, and a 
May 1981 final rating decision, which granted service 
connection for cardiovascular disease and assigned an 
effective date of February 11, 1980, were clearly and 
unmistakably erroneous).

It is reiterated that at the time of the veteran's death, the 
disabilities for which service connection was in effect (as 
granted by VA rating decisions) included hypertensive and 
arteriosclerotic heart disease with history of congestive 
heart failure, which had been service-connected and assigned 
a 30 percent rating, effective February 11, 1980 (date of a 
reopened claim for cardiovascular disease).  The veteran's 
initial claim for service connection for cardiovascular 
disease was filed with VA in October 1963.  See VA Form 21-
526e, received October 29, 1963. The service medical records 
during the veteran's last two periods of service included 
tachycardia diagnosed in 1952; an isolated finding of 
hypertensive retinopathy in late 1959 and early 1960; 
isolated, slightly elevated diastolic blood pressure readings 
in the late 1950's and early 1960's; and electrocardiographic 
studies generally interpreted as normal, although sinus 
arrhythmias in November 1953 and December 1961 were noted.  
The vast majority of the remainder of his service medical 
records, including a May 1963 service separation examination, 
did not reveal any findings or diagnoses pertaining to 
chronic cardiovascular disease.  That May 1963 service 
separation examination report listed his blood pressure as 
130/88 and a chest x-ray and electrocardiographic study were 
noted as normal.  On January 1964 VA examination, the 
examiner noted that the veteran had no cardiovascular 
symptoms.  Blood pressure readings were unremarkable.  An 
electrocardiographic study showed minor ST-segment 
depressions which were interpreted as not clearly abnormal.  
The diagnoses included "heart disease not found."  Based on 
the evidence then of record, a March 1964 final rating 
decision denied service connection for cardiovascular disease 
on the grounds that heart disease was not in fact shown.  

The unappealed March 1964 rating decision, to the extent it 
denied service connection for cardiovascular disease, was 
consistent with the competent evidence then of record and the 
applicable statutory and regulatory provisions in effect at 
that time.  It was a reasonable exercise of rating judgment, 
particularly since the January 1964 VA examination clearly 
diagnosed no heart disease.  There is no reasonable doubt 
that the result would have been manifestly different.  It 
should be pointed out that any failure of the duty to assist 
cannot constitute clear and unmistakable error.  Crippen v. 
Brown, 9 Vet. App. 412, 423 (1996).  

Post-service military medical records dated from 1966 to 
1970, years after service, included assessments of 
arteriosclerotic heart disease with ischemia and 
hypertension.  

However, since definite cardiovascular disease was not 
clinically documented by the service medical records and 
arteriosclerotic heart disease with ischemia and hypertension 
were initially medically confirmed and diagnosed years after 
service, beyond the one-year post-service presumptive period, 
hypothetical entitlement to service connection for 
cardiovascular disease would not have been warranted earlier 
than February 11, 1980, the date of reopened claim, 
particularly since no medical evidence or opinion of record 
prior to that date related his cardiovascular disease to 
service or proximate thereto.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Therefore, a hypothetical earlier effective date for service 
connection for cardiovascular disease earlier than February 
11, 1980 would not have been warranted, based on the record 
as it existed in the veteran's claims file or VA custody 
prior to the veteran's death without regard to finality of 
prior rating decisions rendered during his lifetime.  

Also, the May 1981 rating decision which, in part, granted 
service connection for hypertension with cardiac ischemia and 
assigned an effective date of February 11, 1980, was not 
clearly and unmistakably erroneous.  Again, the prior 
unappealed March 1964 rating decision (as confirmed by May 
1971 and November 1975 rating decisions), to the extent it 
denied service connection for cardiovascular disease, was not 
clearly and unmistakably erroneous, particularly since no 
medical evidence or opinion of record at the time of said 
rating decision and confirmed rating decisions related the 
veteran's cardiovascular disease to service or proximate 
thereto, as previously explained above.  Thus, the February 
11, 1980 effective date assigned by the RO was correct, since 
date of reopened claim controls under the facts of this case.  
See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection if 
claim is not received within 1 year after separation from 
service shall be date of receipt of claim, or date 
entitlement arose, whichever is later.  


II.  Assignment of a Hypothetical Earlier Effective Date for 
a Total Schedular Rating for the Service-Connected 
Cardiovascular Disease (including the question whether a 
March 1983 final rating decision, which assigned a July 11, 
1982 effective date for that total schedular rating, was 
clearly and unmistakably erroneous)

A.  Since as the Board has explained in part I above, a 
hypothetical earlier effective date for service connection 
for cardiovascular disease earlier than February 11, 1980 
would not have been warranted, it logically follows that 
assignment of a hypothetical earlier effective date for a 
total schedular rating for the service-connected 
cardiovascular disease as of December [redacted], 1976 (eight years 
prior to death) would not be warranted, because it is 
axiomatic that a disability cannot be rated prior to the 
effective date of the award of service connection for such 
disability.  Thus, it also logically follows that the March 
1983 final rating decision, which assigned a July 11, 1982 
effective date for that total schedular rating, would not 
have changed the outcome of the § 1311(a)(2) benefits issue, 
since even assuming arguendo that an earlier effective date 
for a total schedular rating was warranted, it could not be 
earlier than the February 11, 1980 service connection 
effective date.  Consequently, a total rating for 
cardiovascular disease would not have been in effect for at 
least a continuous eight years prior to the veteran's death 
as required for entitlement to § 1311(a)(2) benefits.  
Additionally, it appears that the March 1983 final rating 
decision, which assigned a July 11, 1982 effective date for 
that total schedular rating, was a reasonable exercise of 
rating judgment, since an April 1981 revealed that the 
veteran's blood pressure was 162/80, diagnosed as under fair 
control; and his chest pain was diagnosed as due primarily to 
pulmonary, not cardiac, disease.  

B.  Alternatively, assuming arguendo that the service medical 
records indicated that cardiovascular disease was initially 
manifested during service, the effective date for service 
connection for cardiovascular disease could have 
hypothetically been awarded as of August 1, 1963 (one day 
after service separation), since the veteran's initial claim 
for service connection for cardiovascular disease was 
received in November 1963, within one-year after his last 
period of service ending July 31, 1963.  See 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(b)(2)(i).  

However, assuming that service connection could have 
hypothetically been awarded as of August 1, 1963, an 
essential question is what rating could have hypothetically 
been assigned for the veteran's cardiovascular disease for 
the relevant period as of December [redacted], 1976 (the date eight 
years from the veteran's December [redacted], 1984 death).  

Applicable Diagnostic Codes for rating cardiovascular disease 
in effect during the pertinent period included the following:

A 30 percent evaluation may be assigned for arteriosclerotic 
heart disease following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attacks, 
ordinary manual labor feasible.  A 60 percent evaluation may 
be assigned following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  A 100 percent evaluation may be assigned during, 
and for 6 months following, acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  A 100 
percent evaluation may be assigned after 6 months following 
such an acute illness, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  Authentic 
myocardial insufficiency may be substituted for occlusion in 
these evaluation criteria.  38 C.F.R. Part 4, Diagnostic Code 
7005.  

A 30 percent evaluation may be assigned for hypertensive 
heart disease with definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, and moderate 
dyspnea on exertion.  A 60 percent evaluation requires marked 
enlargement of the heart, confirmed by roentgenogram or an 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic pressure 120 or more, which may 
later have been reduced, dyspnea on exertion, and more than 
light manual labor precluded.  A 100 percent evaluation 
requires definite signs of congestive heart failure and more 
than sedentary employment precluded.  38 C.F.R. Part 4, 
Diagnostic Code 7007.

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more with definite symptoms.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more and 
moderately severe symptoms.  A 60 percent evaluation requires 
diastolic pressure predominantly 130 or more and severe 
symptoms.  38 C.F.R. Part 4, Diagnostic Code 7101.

Under Diagnostic Code 7013, a 10 percent evaluation may be 
assigned for infrequent attacks of paroxysmal tachycardia.  A 
30 percent evaluation requires severe, frequent attacks.  38 
C.F.R. Part 4, Diagnostic Code 7013.  Under Diagnostic Code 
7014, sinus tachycardia (an excessively rapid heart rate) may 
be assigned a 10 percent evaluation where the heart rate is 
persistently 100 beats or more per minute in the recumbent 
position.  38 C.F.R. Part 4, Diagnostic Code 7014.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

On January 1964 VA examination, the examiner noted that the 
veteran had no cardiovascular symptoms.  Blood pressure 
readings and pulse were unremarkable.  An 
electrocardiographic study showed minor ST-segment 
depressions which were interpreted as not clearly abnormal.  
The diagnoses included "heart disease not found."  Post-
service military medical records dated from 1966 to 1970 
included assessments of arteriosclerotic heart disease with 
ischemia and hypertension.  Blood pressure readings ranged 
from 140 or less (systolic) and 92 or less (diastolic), 
except for 160/105 one day in June 1969.  A March 1969 record 
indicated that he smoked two packs [of cigarettes],/day.  A 
1970 dynamic electrocardiographic study was interpreted as 
abnormal, and showed ST-segment depressions with tachycardia 
and premature ventricular contraction.  

On February 1971 VA examination, a chest x-ray study was 
negative.  A June-September 1973 VA hospitalization report 
revealed that the veteran's blood pressure was 110/89 and 
100/50, his heart was clinically unremarkable, and there was 
no pedal edema.  

VA outpatient treatment records dated in early 1975 revealed 
that the veteran's blood pressure was 102/66 and 150/86.  

On May 1975 VA examination, the veteran's blood pressure was 
120/60 with a pulse of 76 beats per minute.  The examiner 
stated that there were no significant abnormalities of the 
cardiorespiratory system.  

A June 1975 VA hospitalization report revealed that the 
veteran alleged occasional paroxysmal nocturnal dyspnea, 
dyspnea on exertion with walking one block, and left-sided 
chest tightness.  It was noted that he was a heavy smoker.  
Clinically, heart rhythm was regular at 60 beats per minute.  
A Grade II/VI holosystolic heart murmur was heard.  Mild 
pedal edema was noted.  Diagnoses included questionable 
congestive heart failure, liver cirrhosis with chronic liver 
failure, and history of high blood pressure.  

Since the clinical evidence did not indicate that the 
veteran's cardiovascular disease as of December [redacted], 1976 
(eight years prior to death) was manifested by diastolic 
blood pressure readings of predominantly 100 or greater, 
definite enlargement of the heart, moderate dyspnea on 
exertion, an irregular heart rate, acute coronary occlusion, 
authenticated myocardial insufficiency, repeated anginal 
attacks, confirmed congestive heart failure, or objective 
evidence that more than light manual labor was precluded by 
cardiovascular disease, it was not as likely as not that his 
cardiovascular disability, even assuming it was a service-
connected disability during the pertinent period in question 
(eight years or more prior to the veteran's death), would 
hypothetically have warranted a compensable rating during 
said pertinent period in question.  See 38 C.F.R. § 4.31.


III.  A Hypothetical Compensable Evaluation for the Service-
Connected Calculi of the Kidneys, as of December [redacted], 1976

It should be pointed out that the only urinary system 
disability claimed by the veteran as of December [redacted], 1976 was 
kidney stones.  See VA Form 21-526e, received October 29, 
1963.  Any other kidney disability was not specifically 
claimed by him.  On January 1964 VA examination, the examiner 
noted that the veteran had a history of recent passage of 
kidney stones.  However, clinical evaluation and diagnostic 
studies revealed no renal or other urinary abnormality.  
Post-service military medical records dated from 1966 to 1970 
and a February 1971 VA examination report, including an 
intravenous pyelogram, did not indicate any relevant renal or 
other urinary abnormalities.  VA clinical records dated in 
1973 and 1974 noted that intravenous pyelograms had shown 
kidney stones.  A June 1974 VA hospitalization report noted 
that he had abdominal complaints.  A left renal stone was 
noted as a possibility.  Renal function was normal.  
Diagnoses included status post hepatic failure. 

On May 1975 VA examination, an intravenous pyelogram showed 
no renal or other urinary abnormalities, except for a .7 x .5 
cm in diameter, rounded, left renal stone with incomplete 
emptying of the bladder.  A June 1975 VA hospitalization 
report noted mild pedal edema.  Diagnoses included 
questionable renal dysfunction, questionable congestive heart 
failure, liver cirrhosis with chronic liver failure, and 
history of renal calculi.  

Diagnostic Code 7508 states that nephroliasis (kidney stones) 
is rated as hydronephrosis under 38 C.F.R. § 4.115a, 
Diagnostic Code 7509.  A 30 percent evaluation may be 
assigned for staghorn or multiple stones filling the pelvis 
of a kidney.  Under Diagnostic Code 750[redacted], a 10 percent 
evaluation may be assigned for mild hydronephrosis with only 
an occasional attack of colic and no infection or requirement 
for catheter drainage.  A 20 percent evaluation may be 
assigned for moderate hydronephrosis with frequent attacks of 
colic and requiring catheter drainage.  A 30 percent 
evaluation may be assigned for moderately severe 
hydronephrosis with frequent attacks of colic with infection, 
kidney function greatly impaired.  Severe hydronephrosis with 
infection or involvement of the other kidney is rated as 
absence of one kidney with nephritis, infection or pathology 
of the other kidney under Code 7500.  

Since the clinical evidence did not indicate that the 
veteran's service-connected nephroliasis as of December [redacted], 
1976 (eight years prior to death) was manifested by staghorn 
or multiple stones filling the pelvis of a kidney, occasional 
or frequent attacks of renal colic, catheter drainage 
required, renal infection, or greatly impaired renal 
function, it was not as likely as not that his kidney stone 
disability during the pertinent period in question (eight 
years or more prior to the veteran's death), would 
hypothetically have warranted a compensable rating.  See 38 
C.F.R. § 4.31.


IV.  A Hypothetical Evaluation in Excess of 10 Percent for 
the Service-Connected Right Patella Osteoarthritis, as of 
December [redacted], 1976

The veteran's initial claim for service connection for a 
right knee disability was filed with VA in October 1963.  

Normal flexion of the knee is 0 degrees' extension and 140 
degrees' flexion.  38 C.F.R. § 4.71, Plate II.  

A noncompensable evaluation may be assigned for limitation of 
knee flexion to 60 degrees or limitation of knee extension to 
5 degrees.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees or extension be limited to 10 degrees.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees or extension be limited to 15 degrees.  A 30 
percent evaluation requires that flexion be limited to 15 
degrees or extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  

A 10 percent evaluation may be assigned for slight impairment 
of a knee, including recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment; and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

On January 1964 VA examination, the examiner noted that the 
veteran had a springy gait.  Clinically, the right knee was 
unremarkable, except for crepitus and an x-ray revealed very 
minimal arthritic changes at the posterior patella.  A 
February 1971 VA examination revealed that the right knee 
exhibited full range of motion with slight crepitus.  Gait 
was normal.  Subsequent clinical records dated in the 1970's 
primarily pertained to disabilities other than the right 
knee.  

Since the clinical evidence did not indicate that the 
veteran's service-connected right knee disability as of 
December [redacted], 1976 (eight years prior to death) was manifested 
by gait dysfunction, appreciable restricted motion, or more 
than slight impairment and no serious knee pain, pathology, 
or functional loss was shown, it was not as likely as not 
that his right knee disability would hypothetically have 
warranted an evaluation in excess of 10 percent during said 
pertinent period in question.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261, 5257.


V.  A Hypothetical Compensable Evaluation for the Service-
Connected Malaria, as of December [redacted], 1976

The veteran's initial claim for service connection for 
malaria was filed with VA in July 1945.  

A 10 percent rating may be assigned for malaria, recently 
active with one relapse in the past year; or old cases with 
moderate disability. 38 C.F.R. §§ 4.88, 4.88a, Code 6304.

Malaria which shows no objectively identifiable residuals is 
rated noncompensable.  38 C.F.R. § 4.31.

The service medical records reveal that during the veteran's 
initial period of service, he was treated for malaria in 
1943.  However, the remainder of his service medical records 
and the post-service clinical evidence of record do not 
include any objectively identifiable residuals as of December 
[redacted], 1976.  

Since the clinical evidence did not indicate that the 
veteran's service-connected malaria as of December [redacted], 1976 
(eight years prior to death) was manifested by objectively 
identifiable residuals, it was not as likely as not that said 
disability would hypothetically have warranted a compensable 
evaluation during said pertinent period in question.  38 
C.F.R. §§ 4.31, 4.88, 4.88a, Code 6304.  


VI.  A Hypothetical Compensable Evaluation for the Service-
Connected Gunshot Wound Scar of the Right Anterior Thigh, as 
of December [redacted], 1976

The veteran's initial claim for service connection for a 
gunshot wound scar of the right anterior thigh was filed with 
VA in July 1945.  

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804, a 
superficial scar may be assigned a 10 percent evaluation when 
poorly nourished and with repeated ulceration or when tender 
and painful on objective demonstration, respectively.  Other 
scars may be evaluated based on limitation of function of the 
part affected under Diagnostic Code 7805.  

The service medical records reveal that the veteran sustained 
a small gunshot puncture wound of the anterior right thigh in 
late January 1943.  The wound was clinically described as 
completely healed the following month.  On June 1945 service 
separation examination, a small scar on the right anterior 
thigh was noted as "N. D." [non disqualifying],.  The 
remainder of his service medical records and the post-service 
clinical evidence of record do not include any objectively 
identifiable residuals as of December [redacted], 1976.  

Since the clinical evidence did not indicate that the 
veteran's service-connected gunshot wound scar of the right 
anterior thigh as of December [redacted], 1976 (eight years prior to 
death) was manifested by an objectively symptomatic scar or 
other identifiable residuals, it was not as likely as not 
that said disability would hypothetically have warranted a 
compensable evaluation during said pertinent period in 
question.  38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803-
7805.  


VII.  A Hypothetical Compensable Evaluation for the Service-
Connected Hemorrhoids, as of December [redacted], 1976

The veteran's initial claim for service connection for a 
hemorrhoidal disability was filed with VA apparently in 
October 1963.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, external or 
internal hemorrhoids which are mild or moderate may be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  

The service medical records reveal that on June 1945 service 
separation examination, a small, external hemorrhoid was 
noted as "N.S.N.D." [non-symptomatic and non-
disqualifying].  The remainder of his service medical 
records, including a May 1963 service separation examination, 
did not include any objectively identifiable residuals.  On 
January 1964 VA examination, the examiner noted that the 
rectal area was negative.  

A June 1973 VA hospitalization report revealed that the 
veteran had prominent external hemorrhoids.  Significantly, 
on May 1975 VA examination, rectal evaluation revealed 
minimal hemorrhoidal tags; and minimal external hemorrhoidal 
tags were diagnosed.  A June 1975 VA hospitalization report 
also noted external hemorrhoids.  

Since the clinical evidence did not indicate that the 
veteran's service-connected hemorrhoidal disability as of 
December [redacted], 1976 (eight years prior to death) was manifested 
by large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences 
or hemorrhoids with persistent bleeding and secondary anemia 
or with fissures, it was not as likely as not that said 
disability would hypothetically have warranted a compensable 
evaluation during said pertinent period in question.  38 
C.F.R. §§ 4.31, 4.114, Diagnostic Code 7336.  


VIII.  Hypothetical Entitlement to Service Connection for 
Disabilities Claimed by Veteran as of December [redacted], 1976

In Brannon v. West, 12 Vet. App. 32 (1998), the United States 
Court of Appeals for Veterans Claims (Court) referred to 
prior decisions in which it had held that the Board was 
required to adjudicate all issues reasonably raised by a 
liberal reading of an appellant's substantive appeal 
(emphasis added), including documents and oral testimony.  
However, "the Board is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (holding that the BVA is not required to do a 
[']prognostication['] but to review issues reasonably raised 
by the substantive appeal)."  Brannon, at 12 Vet. App. 34.  

In Brannon, at 12 Vet. App. 34-35, the Court explained 
further that the appellant in that case argued that the Board 
failed to adjudicate a claim that was reasonably raised by 
the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  

The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf.  38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

Besides the veteran's claims already discussed above in Parts 
I-VII of this decision, the Board will address other claims 
for service connection that the veteran filed with VA during 
the pertinent period in question (as of December [redacted], 1976, 
eight years prior to his death), in order to decide whether 
other such claimed disabilities warranted hypothetical 
entitlement to service connection.  It should be pointed out 
that any claims for service connection filed by the veteran 
after December [redacted], 1976 are legally irrelevant, because under 
38 U.S.C.A. § 5110, the effective date of an award of service 
connection would be controlled by date of receipt of claim; 
and service connection for a disability based on a claim 
filed after December [redacted], 1976 would logically not have been in 
effect for the required minimum eight-year period prior to 
the veteran's death for § 1311(a)(2) benefits entitlement.   


A.  Hypothetical Entitlement to Service Connection for 
Rheumatism, as of December [redacted], 1976

The veteran's initial claim for service connection for 
rheumatism was filed with VA in July 1945.  See VA Form 526, 
received July 10, 1945.  None of the service medical records 
reveal any specific findings or diagnoses pertaining to 
"rheumatism."  On January 1964 VA examination, x-rays of 
the knees were unremarkable, except for very minimal 
arthritic changes at the posterior patella.  It is reiterated 
that service connection was granted for right patella 
osteoarthritis diagnosed on said examination.  Subsequent 
clinical records dated in the mid-1970's included an 
impression of arthritis, without specifying the joint or 
joints affected.  Private medical records dated in 1980 
indicated that he had arthritis of the spine.  However, since 
"rheumatism" or arthritis (other than the service-connected 
right patella osteoarthritis) was not clinically shown during 
service or within the one-year post service presumptive 
period and there was no medical evidence or opinion of record 
in the veteran's claims file or VA custody prior to the 
veteran's death relating any such "rheumatism" or arthritis 
to service or the service-connected disabilities, it is not 
as likely as not that during the pertinent period in question 
(as of December [redacted], 1976, eight years prior to his death), 
hypothetical entitlement to service connection for rheumatism 
was warranted.  


B.  Hypothetical Entitlement to Service Connection for 
Disability of the Eyes, as of December [redacted], 1976

The veteran's initial claim for service connection for an eye 
disability was filed with VA in June/July 1974.  See VA Forms 
21-4138 and 21-526.  

The service medical records during the veteran's last period 
of service included findings of macular pigment blotches in 
1958, hypertensive retinopathy in 1959, and an assessment of 
probable early macular degeneration [of the right eye] in May 
and December 1961.  However, a May 1963 service separation 
examination noted that visual acuity was 20/20, bilaterally, 
and presbyopia was noted.  No other eye disability was 
diagnosed or clinically reported on that examination.  On 
January 1964 VA examination, visual acuity was 20/20, 
bilaterally, and bilateral presbyopia was diagnosed.  
Congenital or developmental defects and refractive error are 
not disabilities for which service connection may be granted.  
38 C.F.R. § 3.303(c).  See also McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992).  

Post-service military medical records dated from 1966 to 
1970, years after service, indicated that in February 1968 
and June 1969, the fundi were unremarkable.  Visual acuity 
was 20/25-40.  In August 1970, fundoscopic examination of the 
eyes revealed arteriole narrowing.  Bilateral arcus senilis 
was also noted.  An April 1974 private medical record 
included diagnosed of capsular cataracts, more marked in the 
right eye; and central macular scarring in the right eye.  

On May 1975 VA examination, best corrected visual acuity was 
20/20-1 in the left eye and the veteran was only able to 
count fingers at two feet with the right eye.  The eyes had 
very early incipient cataract changes in the lenses.  The 
right eye had markedly atrophic macula with a hemorrhagic 
area.  The impressions were right eye macular degeneration; 
and early incipient cataract changes in the eyes.  

Since cataracts were not shown in service or proximate 
thereto, hypothetical entitlement to service connection for 
said eye disability would not have been warranted, 
particularly since no medical evidence or opinion of record 
related said eye disability to service.  

However, since macular degeneration was clinically documented 
by the service medical records and macular degeneration of 
the right, not left, eye was initially medically confirmed 
and diagnosed after service, it is as likely as not that 
hypothetical entitlement to service connection for right eye 
macular degeneration would have been warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  


C.  Entitlement to a Hypothetical Evaluation for a 
Hypothetically Service-Connected Disability of the Right Eye, 
as of December [redacted], 1976

Since as the Board has explained in part VIII-B above, 
hypothetical entitlement to service connection for a right 
eye disability would have been warranted as of December [redacted], 
1976 (eight years prior to death), an essential question is 
what rating could have hypothetically been assigned for the 
veteran's hypothetically service-connected disability of the 
right eye for the relevant period encompassing December [redacted], 
1976.  

The basis used in evaluating the degree of disability 
associated with the veteran's vision loss in the 
hypothetically service-connected right eye is impairment of 
central visual acuity.  Unless the non-service-connected eye 
is blind, it is considered to be 20/40 or better.  38 C.F.R. 
§§ 3.383(a), 4.79, 4.83, 4.84a, Diagnostic Code 6070.  On May 
1975 VA examination, best corrected visual acuity was 20/20-1 
in the left eye and the veteran was only able to count 
fingers at two feet with the right eye.  Thus, the corrected 
visual acuity of the veteran' s non-service-connected left 
eye was better than 20/40.  Impairment of visual acuity of 
the hypothetically service-connected right eye was light 
perception only.  See also 38 C.F.R. § 4.79, "loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when...counting fingers cannot be accomplished at 
3 feet...."  Thus, a 30 percent evaluation, but no more, would 
have hypothetically been warranted under Diagnostic Code 
6070, since there was light perception only in the 
hypothetically service-connected right eye and central visual 
acuity of the non-service-connected other eye was 20/40 or 
better.  


D.  Hypothetical Entitlement to Service Connection for 
Defective Hearing and Otitis Media, as of December [redacted], 1976

The veteran's initial claim for service connection for 
defective hearing and an inner ear infection (otitis media) 
was filed with VA in June/July 1974.  See VA Forms 21-4138 
and 21-526. 

None of the service medical records, including a May 1963 
service separation examination, revealed any specific 
findings or diagnoses pertaining to defective hearing and an 
inner ear infection (otitis media).  On January 1964 VA 
examination, ears and hearing were clinically described as 
normal.  Subsequent post-service military medical records 
dated from 1966 to 1970 and a February 1971 VA examination 
report did not indicate any findings or diagnoses pertaining 
to defective hearing and an inner ear infection (otitis 
media).  

VA hospitalizations reports dated in 1973 revealed that the 
veteran's ears and tympanic membranes were normal.  On May 
1975 VA audiologic examination, many years after service, 
mild sensorineural bilateral hearing loss was diagnosed.  The 
ears and ear drums were unremarkable.  

Since as of December [redacted], 1976, a chronic ear disorder was not 
clinically shown and any defective hearing disability was not 
clinically shown during service or proximate to service, and 
there was no medical evidence or opinion of record in the 
veteran's claims file or VA custody prior to the veteran's 
death relating any such disability to service or the service-
connected disabilities, it is not as likely as not that 
hypothetical entitlement to service connection for any ear 
disorder or defective hearing disability was warranted as of 
December [redacted], 1976.  


E.  Hypothetical Entitlement to Service Connection for 
Hepatitis, Liver Cirrhosis, Residuals of Intestinal Bypass 
Surgery, and Anemia, as of December [redacted], 1976

The veteran's initial claim for service connection for 
hepatitis, liver cirrhosis, residuals of intestinal bypass 
surgery, and anemia was filed with VA in July 1974.  See VA 
Forms 21-526 and 21-527. 

None of the service medical records, including a May 1963 
service separation examination, revealed any specific 
findings or diagnoses pertaining to hepatitis, liver 
cirrhosis, an intestinal disorder, and anemia.  On January 
1964 VA examination, no specific findings or diagnoses 
pertaining to hepatitis, liver cirrhosis, an intestinal 
disorder, and anemia were noted.  Subsequent post-service 
military medical records dated from 1966 to 1970 and a 
February 1971 VA examination report did not indicate any 
findings or diagnoses pertaining to hepatitis, liver 
cirrhosis, an intestinal disorder, and anemia.  Alcohol abuse 
was reported.  

May and June-September 1973 VA hospitalizations reports many 
years after service revealed that the veteran had an umbical 
hernia repair in November 1971 and subsequently, in October 
1972, underwent an intestinal bypass operation for weight 
control.  It was further noted that after said intestinal 
bypass surgery, he had had probable hepatitis from 
alcoholism.   A liver biopsy was noted to be consistent with 
alcoholic hepatitis.  Marked abdominal ascites and hepatic 
disease were evaluated.  In June 1973, impressions included 
"history of hepatitis superimposed on a mild cirrhosis 
documented on biopsy several months ago.  The hepatitis is 
considered to be due to alcohol abuse and the small bowel by-
pass....  Recent history of anemia with a low serum foliate."  
Diagnoses included Laennec's cirrhosis with liver failure, 
status post ileal bypass in October 1972, and status post 
small bowel bypass take-down in August 1973.   

Since any hepatitis, liver cirrhosis, residuals of intestinal 
bypass surgery, and anemia were not clinically shown during 
service or proximate to service and there was no medical 
evidence or opinion of record in the veteran's claims file or 
VA custody prior to the veteran's death relating any such 
disability to service or the service-connected disabilities, 
it is not as likely as not that during the pertinent period 
in question (as of December [redacted], 1976, eight years prior to his 
death), hypothetical entitlement to service connection for 
any hepatitis, liver cirrhosis, residuals of intestinal 
bypass surgery, and anemia was warranted.  


IX.  Hypothetical Entitlement to a Total Rating Based on 
Individual Unemployability, as of December [redacted], 1976

As explained above, the evidentiary record reveals that as of 
December [redacted], 1976 (eight years prior to death), the 
disabilities for which service connection was in effect as 
granted by VA rating decisions were as follows:  Right 
patella osteoarthritis, which had been rated as 10 percent; 
and right urethral calculus, left renal stone, malaria, a 
gunshot wound scar of the right anterior thigh, and 
hemorrhoids, which had all been rated as noncompensable.  As 
explained in detail in the Board's decision herein, said 
service-connected disabilities were appropriately rated by 
the VA as set forth, as of December [redacted], 1976.  

As explained above, however, the Board has also determined in 
the decision herein that hypothetical service connection for 
cardiovascular disease and a disability of the right eye 
could have been warranted as of December [redacted], 1976; and that 
the hypothetical evaluations for the hypothetically service-
connected cardiovascular disease and a disability of the 
right eye would have been noncompensable and 30 percent, 
respectively.  Under 38 C.F.R. § 4.25, Combined Ratings 
Table, the combined rating for the rated service-connected 
right patella osteoarthritis (10 percent disabling) and 
noncompensable right urethral calculus, left renal stone, 
malaria, a gunshot wound scar of the right anterior thigh, 
and hemorrhoids and the hypothetically service-connected 
cardiovascular disease (noncompensable) and a disability of 
the right eye (30 percent disabling) would have been computed 
as 40 percent (as rounded off), as of December [redacted], 1976.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Since the rated service-connected and hypothetically service-
connected disabilities would have been a combined 40 percent 
disabling, as of December [redacted], 1976, the veteran would not have 
met the eligibility percentage standards set forth in 
38 C.F.R. § 4.16(a) for assignment of a total disability 
rating based on individual unemployability.  Although the 
veteran would not have met the percentage standards set forth 
above, an extraschedular consideration may be applicable, in 
the event he was unemployable by reason of rated service-
connected and hypothetically service-connected disabilities.  
38 C.F.R. § 4.16(b).  

It should be reiterated that recently submitted clinical 
records and associated documents received in October 1996, 
February 1998, and May 2001 were not of record as it existed 
in the veteran's claims file prior to the veteran's death and 
therefore may not be considered in deciding the appellate 
issue.  It is debatable whether a January 1974 VA record 
received from appellant in February 1998 may be considered in 
deciding the appellate issue, since it is unclear whether it 
was in "VA custody" prior to the veteran's death for 
purposes of § 1311(a)(2) benefits determinations.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (a Court decision 
that held that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  

However, since Bell was rendered after the veteran's death 
and is not a retroactive decision, it does not appear 
applicable in the instant case.  Regardless, even assuming 
arguendo that that January 1974 VA record was in "VA 
custody" prior to the veteran's death for purposes of 
§ 1311(a)(2) benefits determinations, that record is of very 
minimal, if any, probative value, since although it indicates 
that the veteran was "totally disabled... for at least three 
more months", it did not indicate the disability or 
disabilities that rendered him "totally disabled" or that 
the total disability status was more than temporary.  
However, it is significant that in a July 1974 employment 
statement, the veteran reported that he had been employed as 
a security guard for one year; that he had last worked 
February 23, 1973; that his employer had terminated his 
employment on the basis that he was permanently disabled; 
that he had a high school equivalency degree; that he had 
been hospitalized with illness from October 1972 to June 
1974; and that his illnesses were hepatitis, hernia repair, 
intestinal bypass, anemia, gall bladder, kidney stones, liver 
cirrhosis, and blood pressure.  However, the majority of said 
illnesses were not rated service-connected or hypothetically 
service-connected disabilities.  It should be emphasized that 
in deciding the appellate issue, only rated service-connected 
and hypothetically service-connected disabilities may be 
considered in determining whether a total rating, either 
schedularly or based upon individual unemployability, would 
have been warranted as of December [redacted], 1976.  See 38 C.F.R. 
§ 4.16(a).  

It should be recognized that the 40 percent combined rating 
assigned for the rated service-connected and hypothetically 
service-connected disabilities suggests that, insofar as 
average industrial impairment is concerned, the veteran 
retained a substantial industrial functioning capability, as 
of December [redacted], 1976.  There is no competent, credible 
evidence indicating that the veteran was medically ordered to 
refrain from performing all forms of gainful employment, such 
as relatively sedentary, nonstrenuous, nonhazardous 
activities consistent with his educational and occupational 
background, as a result of the rated service-connected and 
hypothetically service-connected disabilities, as of December 
[redacted], 1976.

The evidence does not show that the rated service-connected 
and hypothetically service-connected disabilities, either 
singularly or in combination with each other, presented such 
an unusual or exceptional disability picture with related 
factors as marked interference with all forms of 
substantially gainful employment or frequent periods of 
hospitalization as to have rendered impractical the 
application of the regular schedular standards, as is 
required for extraschedular consideration, for the 
aforestated reasons.  38 C.F.R. § 4.16(b).  

Thus, a total disability rating based on the rated service-
connected and hypothetically service-connected disabilities, 
either schedularly or by reason of individual 
unemployability, would not have been in effect for a 
continuous eight-year period prior to the veteran's December 
[redacted], 1984 death.  Consequently, since the § 1311(a)(2) 
requirement that a total disability rating must be in effect 
for a continuous eight-year period prior to death was not 
met, appellant's claim for § 1311(a)(2) benefits is denied.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.



ORDER

Additional monthly dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1311(a)(2) is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

